
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket No. FEMA-P-7699]
        Proposed Flood Elevation Determinations
        
          AGENCY:
          Federal Emergency Management Agency, Emergency Preparedness and Response Directorate, Department of Homeland Security.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Technical information or comments are requested on the proposed Base (1% annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed below. The BFEs and modified BFEs are the basis for the floodplain management measures that the community is required either to adopt or to show evidence of being already in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP).
        
        
          DATES:
          The comment period is ninety (90) days following the second publication of this proposed rule in a newspaper of local circulation in each community.
        
        
          ADDRESSES:
          The proposed BFEs for each community are available for inspection at the office of the Chief Executive Officer of each community. The respective addresses are listed in the table below.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Doug Bellomo, P.E., Hazard Identification Section, Emergency Preparedness and Response Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-2903.
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency makes the final determinations listed below for the modified BFEs for each community listed. These modified elevations have been published in newspapers of local circulation and ninety (90) days have elapsed since that publication. The Mitigation Division Director of the Emergency Preparedness and Response Directorate has resolved any appeals resulting from this notification.
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings.
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR Part 10, Environmental Consideration. No environmental impact assessment has been prepared.
        
        
          Regulatory Flexibility Act. The Mitigation Division Director of the Emergency Preparedness and Response Directorate certifies that this rule is exempt from the requirements of the Regulatory Flexibility Act because modified base flood elevations are required by the Flood Disaster Protection Act of 1973, 42 U.S.C. 4105, and are required to maintain community eligibility in the NFIP. No regulatory flexibility analysis has been prepared.
        
          Regulatory Classification. This proposed rule is not a significant regulatory action under the criteria of Section 3(f) of Executive Order 12866 of September 30, 1993, Regulatory Planning and Review, 58 FR 51735.
        
          Executive Order 12612, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 12612, Federalism, dated October 26, 1987.
        
          Executive Order 12778, Civil Justice Reform. This proposed rule meets the applicable standards of Section 2(b)(2) of Executive Order 12778.
        
          List of Subjects in 44 CFR Part 67
          Administrative practice and procedure, Flood insurance, Reporting and record keeping requirements.
        
        
        Accordingly, 44 CFR Part 67 is proposed to be amended as follows:
        
          PART 67—[AMENDED]
          1. The authority citation for Part 67 continues to read as follows:
          
            Authority:
            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376.
          
          § 67.4
          2. The tables published under the authority of § 67.4 are proposed to be amended as follows:
          
              
            
              State 
              City/town/county 
              Source of flooding 
              Location 
              #Depth in feet above ground ◆Elevation in feet ◆ (NAVD) 
              Existing 
              Modified 
            
            
              NM 
              Silver City (Town) Grant County 
              Central Arroyo
              At the confluence with Maude's Creek
              None 
              ◆6,013 
            
            
               
              
              
              Approximately 7,770 feet upstream of the confluence with Maude's Creek
              None 
              ◆6,193 
            
            
               
              
              Cottonwood Creek
              Approximately 800  feet upstream of the confluence with Silva Creek
              None 
              ◆5,953 
            
            
               
              
              
              Approximately 190 feet upstream of Cain Drive
              None 
              ◆6,067 
            
            
               
              
              Maude's Creek 
              Approximately 210 feet downstream of U.S. Route 180
              ◆5,997 
              ◆6,000 
            
            
               
              
              
              Approximately 6,100 feet upstream of U.S. Route 180
              None 
              ◆6,125 
            
            
               
              
              Pinos Altos Creek 
              Approximately 1,200 feet upstream of 32nd Street
              ◆6,040 
              ◆6,042 
            
            
               
              
              
              Approximately 3,770 feet upstream of confluence of Tributary 8 to Pinos Altos Creek
              None 
              ◆6,141 
            
            
               
              
              Tributary 2 to Maude's Creek (Lower to Reach) 
              Approximately 16,260 feet upstream of the confluence with Maude's Creek
              None 
              ◆5,853 
            
            
               
              
              
              Approximately 17,340 feet upstream of the confluence with Maude's Creek
              None 
              ◆5,868 
            
            
               
              
              Tributary 2 to Maude's Creek (Upper Reach)
              Approximately 590 feet upstream of U.S. Route 180
              None 
              ◆6,047 
            
            
               
              
              
              Approximately 5,020 feet upstream of 32nd Street Bypass
              None 
              ◆6,227 
            
            
               
              
              Tributary 8 to Pinos Altos Creek
              At the confluence with Pinos Altos Creek
              None 
              ◆6,053 
            
            
               
              
              
              Approximately 1,310 feet upstream of 40th Street
              None 
              ◆6,145 
            
            
            
              Maps are available for inspection at the City Annex Building, 1211 North Hudson Street, Silver City, New Mexico. 
            
            
            
              Send comments to The Honorable Terry Fortenberry, Mayor, Town of Silver City, 101 West Broadway, Silver City, New Mexico 88062-1188. 
            
            
              OH 
              Findlay (City) Hancock County
              Blanchard River 
              Approximately 70 feet upstream of Central Parkway
              ◆779 
              ◆778 
            
            
               
              
              
              Approximately 1,120 feet upstream of the confluence of Rush Creek
              ◆783 
              ◆781 
            
            
               
              
              Eage Creek 
              At the confluence with Blanchard River
              ◆779 
              ◆778 
            
            
               
              
              
              Approximately 110 feet upstream of Highway 68
              ◆794 
              ◆792 
            
            
               
              
              Eagle Creek Overflow
              At the confluence Lye Creek
              N/A 
              ◆779 
            
            
               
              
              
              Approximately 1,250 feet upstream of Blanchard Avenue
              N/A 
              ◆780 
            
            
               
              
              Rush Creek
              At the confluence with Blanchard River
              ◆782 
              ◆781 
            
            
               
              
              
              Approximately 3,570 feet upstream of the confluence with Blanchard River 
              ◆782 
              ◆781 
            
            
            
              
              Maps are available for inspection at the Community Map Repository, City of Findlay, Municipal Building, Room 306, 318 Dorney Plaza, Findlay, Ohio. 
            
            
            
              Send comments to The Honorable Anthony P. Iriti, Mayor, City of Findlay, Municipal Building, Room 310, 318 Dorney Plaza, Findlay, Ohio 45840. 
            
            
              TX
              Lufkin (City) Angelina County
              Biloxi Creek North Tributary
              Approximately 2,860 feet downstream of State Highway 287
              None 
              ◆306 
            
            
               
              
              
              Approximately 210 feet upstream of State Highway 287
              None 
              ◆329 
            
            
               
              
              Biloxi Creek South Tributary
              Approximately 640 feet downstream of Lemans Drive
              None 
              ◆303 
            
            
               
              
              
              Approximately 1,660 feet upstream of Lemans Drive
              None 
              ◆319 
            
            
               
              
              Cedar Creek 
              At Gobblers Knob Road
              ◆237
              ◆238 
            
            
               
              
              
              Approximately 100 upstream of Union Pacific Railroad
              None
              ◆299
            
            
               
              
              Cedar Creek North Tributary
              At confluence with Cedar Creek
              ◆277
              ◆276 
            
            
               
              
              
              Approximately 50 feet upstream of Lotus Lane
              None
              ◆286
            
            
               
              
              Cedar Creek South Tributary
              At confluence with Cedar Creek
              ◆254
              ◆253 
            
            
               
              
              
              Approximately 1,350 feet upstream of Berry Road 
              None
              ◆287 
            
            
               
              
              Cedar Creek Tributary 3
              At confluence with Cedar Creek
              ◆237
              ◆240 
            
            
               
              
              
              Approximately 80 feet upstream of Live Oak Lane
              None
              ◆266 
            
            
               
              
              One Eye Creek
              Approximately 2,120 feet downstream of Bartmess Drive 
              None
              ◆289 
            
            
               
              
              
              Approximately 3,900 feet upstream of Bartmess Drive
              None
              ◆309 
            
            
               
              
              Shirley Creek
              Approximately 7,350 feet upstream of the confluence with Paper Mill Creek
              None
              ◆232 
            
            
               
              
              
              Approximately 50 feet upstream of Trenton Street
              None
              ◆297 
            
            
               
              
              Shirley Creek Tributary 2
              At the confluence with Shirley Creek
              ◆259
              ◆260 
            
            
               
              
              
              Approximately 1,600 feet upstream of State Highway 237
              None
              ◆310 
            
            
               
              
              Shriely Creek Tributary 2 East Branch
              At confluence with Shirely Creek Tributary 2
              None
              ◆277 
            
            
               
              
              
              Approximately 970 feet upstream of Freeman Street
              None
              ◆297 
            
            
            
              Maps are available for inspection at City Hall, 300 Shepherd Street, Lufkin, Texas. 
            
            
            
              Send comments to The Honorable Louis A. Bronaugh, Mayor, City of Lufkin, 300 Shepherd Street, Lufkin, Texas 75902. 
            
          
          
            (Catalog of Federal Domestic Assistance No. 83.100, “Flood Insurance.”)
          
          
            Dated: August 30, 2005.
            David I. Maurstad,
            Acting Director, Mitigation Division, Emergency Preparedness and Response Directorate.
          
        
      
      [FR Doc. 05-17623 Filed 9-2-05; 8:45 am]
      BILLING CODE 9110-12-P
    
  